Opinion issued May 22, 2003




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01265-CV
____________

JAN AILEEN NELSON F/K/A JAN AILEEN KOBIALKA,  Appellant

V.

RONDALD J. KOBIALKA,  Appellee



On Appeal from the 310th Court
Harris County, Texas
Trial Court Cause No. 0063373



MEMORANDUM  OPINION
	This is an appeal from a judgment signed October 16, 2002.  Appellant has
invoked the jurisdiction of this Court by filing a notice of appeal, but she has not paid
the appellate filing fee.  On January 21, 2002, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
	Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.